Filed 10/31/22 In re A.H. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



    In re A.H., a Person Coming Under the Juvenile Court                                       C095595
    Law.

    SHASTA COUNTY HEALTH AND HUMAN                                                        (Super. Ct. No.
    SERVICES AGENCY,                                                                    21 JV SQ 3197301)

                     Plaintiff and Respondent,

             v.

    M.T.,

                     Defendant and Appellant.



            Appellant M.T. (mother) is the mother of the minor A.H. (minor). Mother
contends that (1) the juvenile court erred by denying her petition for modification of a
previous court order and not granting her reunification services (Welf. & Inst. Code,
§ 388);1 and (2) the Shasta County Health and Human Services Agency (the Agency) and
the juvenile court failed to comply with the inquiry requirements of the Indian Child
Welfare Act (the ICWA). (25 U.S.C. § 1901 et seq.) We will affirm.


1           Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                     FACTUAL AND PROCEDURAL BACKGROUND
          A.     Initial dependency proceedings
          On April 5, 2021, the Agency filed a petition under section 300 regarding the
newborn minor, alleging that mother and the minor tested positive for methadone and
tetrahydrocannabinol (THC) at delivery. Mother had previously tested positive for
methamphetamine, opiates, and THC during pregnancy. The minor was taken to the
hospital’s neonatal intensive care unit due to respiratory issues and it was anticipated she
would go through withdrawals. Additionally, there was reported domestic violence
between mother and J.H., the minor’s father (father), during the pregnancy. The petition
alleged failure to protect under section 300, subdivision (b)(1), and abuse of siblings
under section 300, subdivision (j). Past substance abuse and domestic violence had led to
mother’s previous loss of parental rights over four children who are not parties to this
appeal.
          At the detention hearing on April 6, 2021, both parents were present and stated
they had no Indian heritage. The minor was detained. The juvenile court found
reasonable efforts were made to prevent the need for removal, but no reasonable services
could prevent the need to detain the minor, and allowing the child to remain in the home
was contrary to the child’s welfare. Visitation for mother was ordered.
          B.     Jurisdiction and disposition
          In the jurisdiction report, the Agency reported that despite previously receiving
reunification services in child welfare cases involving her other children, mother
continued a pattern of substance abuse and domestic violence with father. The Agency
provided the petitions and minute orders for mother’s four older children. In the
disposition report, the Agency reported that on May 6, 2021, there was an altercation
between mother and father and the police were called. The Agency requested mother be
bypassed for reunification services with the minor pursuant to section 361.5, subdivision
(b)(10) and (11). Mother informed the Agency that she wanted A.H. to be placed with

                                                2
the maternal grandmother, who completed a Resource Family Approval (RFA) packet.
Over mother’s and the maternal grandmother’s objections, the minor was placed with the
paternal relatives who adopted the minor’s sibling, and who had also completed an RFA
packet for the minor. The Agency believed these relatives were a better placement than
the maternal grandmother because they had adopted the minor’s sibling in 2017.
       In an addendum report, the Agency reported that mother claimed her doctor had
encouraged her to continue using methadone during pregnancy because if she went off
the drug the baby could experience withdrawals that would harm the baby. Mother felt
she was being penalized for following her doctor’s advice. On May 25, 2021, mother
reported she was removed from the Good News Rescue Mission program due to
excessive anger. Between April 30, 2021, and August 17, 2021, mother had seven drug
screens performed, testing positive for THC seven times and codeine once. On June 28,
2021, mother was accepted into the New Life Recovery Program (New Life). She again
requested reunification services.
       A combined jurisdictional/dispositional hearing was held on July 2, 2021. Mother
waived her rights to a trial. The juvenile court adopted the Agency’s recommended
findings and orders. The juvenile court found the allegations in the petition true and that
the ICWA did not apply. The juvenile court also found clear and convincing evidence
supported the need for removal. The juvenile court ordered no reunification services
pursuant to section 361.5, subdivision (b)(10) or (11). Mother was to continue having a
minimum of one visit per month for an hour with the minor.
       C.     Section 388 petition and section 366.26 hearing
       In the section 366.26 report, the Agency recommended terminating parental rights
and adoption as the permanent plan for the minor. The Agency recounted that mother’s
visits with the minor were generally positive. However, mother refused to use the bottles
the foster mother brought and provided her own, which reportedly caused problems for
the child’s digestive system. Mother continued to report she was prescribed methadone

                                             3
during her pregnancy but also admitted THC and tobacco use. Mother had entered a
substance abuse treatment program on June 28, 2021. Mother’s family reported that
mother entered the program to avoid a formal probation violation and possible execution
of a seven-year eight-month prison sentence. On November 9, 2021, mother was
remanded to serve a 270-day sentence; she was booked into Shasta County Jail but
released the next day and placed on alternative custody to attend treatment.
       The Agency reported that the minor was bonded to her caregivers and happy in her
placement with her sibling. The minor was adoptable, and the Agency reported there was
no significant parental relationship that would outweigh adoption or weigh against the
security and permanency that adoption could provide for the minor.
       On December 13, 2021, mother filed a section 388 petition to change a juvenile
court order, requesting family reunification services because she had been active in
obtaining and completing services on her own. Mother asserted she had tested clean
since July 19, 2021, after entering New Life. She also had enrolled in a 52-week
domestic violence treatment program on August 13, 2021, that had been approved by the
Shasta County Probation Department, and had attended 16 group sessions as of
December 10, 2021. Mother also enrolled in individual parenting classes scheduled to
begin on December 14, 2021. Mother asked the juvenile court to offer reunification
services to her or place the minor with her under a plan of family maintenance. Mother
asserted it was in the minor’s best interest to be raised in the home of her biological
mother.
       On January 11, 2022, the Agency filed its response to mother’s petition. The
minor had remained with the paternal relatives who had adopted her brother, and they
wanted to adopt her. The Agency opined mother had a long-established and significant
history of substance abuse, mental health, and domestic violence issues which led to the
termination of her parental rights over her other children. Mother continued in recovery
and was in phase two of five in the program. While mother’s visits with the minor were

                                              4
generally positive, the Agency’s assessment was that mother had not demonstrated that
she resolved her drug dependency and other issues, and that treatment and services were
ongoing.
       On January 21, 2022, the juvenile court held a hearing pursuant to section 366.26,
and on the section 388 petition. Trisha Johnson, mother’s case manager at New Life,
testified on mother’s behalf. Johnson testified that when mother first entered the
program, she was resistant and left. But when mother returned to the program in July
2021, Johnson testified mother showed a commitment to change. Johnson testified that
while she knew mother would avoid prison by completing the program, mother also
seemed to want recovery and a new life. Johnson testified that when mother first entered
the program, she tested positive for morphine from, according to a pharmacist, a
prescribed medication and, about a month after entering the program, mother tested
positive for codeine, as did her roommate. Johnson added that mother had tested
negative since then.
       Mother testified that none of her children were in her care. She acknowledged she
had participated in several programs before New Life and had not been successful.
Mother admitted she had used drugs since she was 13 years old, she would be 31 soon,
and her current period of seven months of sobriety was the longest she had ever had.
Mother admitted that when she first entered the program in April, she had simply wanted
to avoid prison and regain custody of her daughter. She explained that around the time
she returned to treatment in July, she lost a friend to an overdose and it “opened [her]
eyes.” She decided she wanted “a better life.” Mother testified that she had been clean
since July 19, 2021. She claimed that she did not use any drugs after that date, and she
did not know how she had tested positive for codeine in August. She expressed remorse
and stated that she believed it was in the minor’s best interest to be with her.
       The juvenile court found mother had real empathy for her children and was
remorseful. Mother had taken accountability, recognized the harm she had caused, and

                                              5
accepted responsibility. However, the juvenile court found she had a long-standing
addiction and instability, and while mother’s circumstances were changing, there was not
evidence of change sufficient to warrant granting the petition. The juvenile court also
reasoned that even if she had shown a sufficient change in circumstances, it had to
consider the best interests of the minor. In analyzing those interests, the juvenile court
found that mother’s stability was still speculative. The juvenile court reasoned that the
stability of the child’s placement and the child’s bond with her sibling should be
maintained, and that it was not in her best interest to grant mother’s request for
reunification services. Accordingly, the juvenile court denied mother’s motion. The
juvenile court then adopted the Agency’s recommended findings and orders for the
selection and implementation hearing, terminating parental rights and selecting adoption
as the permanent plan.
       Mother filed a timely notice of appeal.
                                      DISCUSSION
                                              I
                                    Section 388 Motion
       Mother contends the juvenile court abused its discretion in denying her section
388 petition. She claims the petition showed both a change in circumstances and that the
requested modification would be in the minor’s best interests. We disagree.
       A petition to change or modify a juvenile court order under section 388 must
allege that there are changed circumstances or new evidence to justify the requested order
and that the requested order would serve the minor’s best interests. (In re Daijah T.
(2000) 83 Cal.App.4th 666, 672.) The petitioner has the burden of proof on both points
by a preponderance of the evidence. (Cal. Rules of Court, rule 5.570(h)(1)(D).) In
assessing the petition, the juvenile court may consider the entire history of the case. (In
re Justice P. (2004) 123 Cal.App.4th 181, 189.) The petition must be liberally construed
in favor of its sufficiency. (Cal. Rules of Court, rule 5.570(a).) Nonetheless, if the

                                              6
juvenile court finds that even so construed the petition fails to make a prima facie case of
changed circumstances and best interests under section 388, the juvenile court may deny
the petition. (In re Justice P., supra, at pp. 188-189; In re Jeremy W. (1992)
3 Cal.App.4th 1407, 1413-1414; In re Zachary G. (1999) 77 Cal.App.4th 799, 806; see
rule 5.570(d).) We review the denial of a section 388 petition for abuse of discretion. (In
re S.R. (2009) 173 Cal.App.4th 864, 870; In re J.T. (2014) 228 Cal.App.4th 953, 965.)
       Here, mother’s section 388 petition requested reunification services on the
grounds that her state of sobriety had changed and that reunification services would
benefit the minor because it was in her best interest “to be raised in the home of her
biological mother.” Mother’s contention is that changes she was making in her life by
entering a treatment program in July 2021 were sufficient to constitute substantial
evidence of changed circumstances. However, we note mother did not enter the program
until after she was denied reunification services on July 2, 2021, and neither that program
nor the domestic violence program were even half completed by the January 21, 2022
section 388 hearing. As the juvenile court observed, recent sobriety reflects “changing,”
not changed, circumstances. (See, e.g., In re Casey D. (1999) 70 Cal.App.4th 38, 49
[reasoning that “because the court had found [the parents’] circumstances were changing,
rather than changed, it was entitled to conclude that granting the parents’ requests for
further reunification services or long-term foster care was not in [the minor’s best
interests”], disapproved on other grounds in In re Caden C. (2021) 11 Cal.5th 614, 636,
fn. 5.) Here, mother has a long history of drug relapses, is in the early stages of recovery,
and is still addressing a chronic substance abuse problem. (See In re Kimberly F. (1997)
56 Cal.App.4th 519, 531, fn. 9 [“It is the nature of addiction that one must be ‘clean’ for
a much longer period than 120 days to show real reform”] (Kimberly F.); In re Cliffton B.
(2000) 81 Cal.App.4th 415, 423-424 [200 days of sobriety not enough]; In re Ernesto R.
(2014) 230 Cal.App.4th 219, 223 [“Appellant’s completion of a drug treatment program,
at this late date, though commendable, is not a substantial change of circumstances”].)

                                              7
Mother had negative drug tests for approximately five months before the hearing, and
even if she was telling the truth about the codeine test, she had been sober for no more
than six months at the time of the hearing. Accordingly, the juvenile court did not abuse
its discretion in finding that mother failed to make a showing of changed circumstances.
       Further, we conclude that even if mother had sufficiently shown changed
circumstances, the juvenile court did not err in concluding that mother’s request was not
in the best interests of the minor. In cases like this, after reunification services have
terminated or were bypassed, there is a rebuttable presumption that stability in an existing
placement is in the best interests of the child. (In re Angel B. (2002) 97 Cal.App.4th 454,
464.) The section 388 petition must allege, at a minimum, evidence to rebut the
presumption that continued placement is in the best interests of the minor. (In re
Brittany K. (2005) 127 Cal.App.4th 1497, 1505-1506.) At this point in these dependency
proceedings, the overwhelming consideration must be the minor’s need for stability,
continuity, and permanency. (Id. at p. 1507.) When a minor has been in foster care for
an extended period, the minor’s need for continuity and stability becomes increasingly
important. The need for permanency and stability often means that maintaining the
current arrangement would be in the best interests of that child. (In re Angel B., supra, at
p. 464.)
       While mother argues that she showed it was in the minor’s best interests to offer
reunification services because she had positive visits and a strong bond with the minor,
that was not dispositive.
       Mother extensively cites Kimberly F. as support for her argument. In Kimberly F.,
the appellate court found that determining a child’s best interests under section 388
requires an evaluation of several factors including: the seriousness of the reason for the
dependency action; the relative strength of the bonds between parent and child and
caretaker and child; and the nature of the changed circumstances. (Kimberly F., supra,
56 Cal.App.4th at pp. 530-532.)

                                               8
       Regarding the first factor, Kimberly F. distinguishes problems that can be
remedied in a shorter time period, such as a dirty home, from more recalcitrant problems
such as drug addiction, which is less likely to be satisfactorily ameliorated in the brief
time between termination of services and the section 366.26 hearing. (Kimberly F.,
supra, 56 Cal.App.4th at p. 531, fn. 9.) Indeed, as we have discussed, Kimberly F.
suggests it is unlikely that a parent who loses custody because of a drug problem can
prevail on a section 388 petition, because it would take more than 120 days to show real
reform. (Ibid.) Mother is battling a life-long addiction and has yet to demonstrate that
she can remain permanently drug-free outside an institution or a program. The second
factor focuses on the relative strength of the minor’s bond with the parent and with the
minor’s caretaker. “[T]he strength of a child’s bond to his or her present caretakers, and
the length of time a child has been in the dependency system in relationship to the
parental bond are . . . vital.” (Id. at p. 31.) Here, the 10-month-old minor was removed
from mother at birth and had spent her life in the care of relatives with her sibling. She
was described as happy and comfortable in her placement with the prospective adoptive
parents. While the minor’s visits with mother were generally positive, they also were
infrequent, with a court-ordered minimum of one visit of one hour per month.
       Finally, with regard to changed circumstances, Kimberly F. suggests evaluating
“the nature of the change, the ease by which the change could be brought about, and the
reason the change was not made before . . . .” (Kimberly F., supra, 56 Cal.App.4th at p.
528.) While mother had made progress in addressing her substance abuse problem, her
reformation was far from “complete.” (Ibid.) Mother’s circumstances were still
changing, and she was in the early stages of recovery. The modification sought
reunification services that would result in a further delay before stability and permanence
would be achieved for the minor. “A petition which alleges merely changing
circumstances and would mean delaying the selection of a permanent home for a child to
see if a parent, who has repeatedly failed to reunify with the child, might be able to

                                              9
reunify at some future point, does not promote stability for the child or the child ’s best
interests.” (In re Casey D., supra, 70 Cal.App.4th at p. 47.) Accordingly, we conclude
the juvenile court did not abuse its discretion in denying mother’s section 388 petition.
                                              II
                                         The ICWA
       Mother contends that the Agency’s inquiry into the minor’s possible Native
American ancestry was insufficient because, although both parents denied Native
American ancestry, there is no evidence the Agency contacted any of the known extended
family members to inquire whether they knew of possible Native American ancestry. We
disagree.
       As this court recently explained: “ ‘The ICWA protects the interests of Indian
children and promotes the stability and security of Indian tribes by establishing minimum
standards for removal of Indian children from their families, and by permitting tribal
participation in dependency proceedings. [Citations.] A major purpose of the ICWA is
to protect “Indian children who are members of or are eligible for membership in an
Indian tribe.” [Citation.]’ (In re A.W. (2019) 38 Cal.App.5th 655, 662.) The ICWA
defines an ‘ “Indian child” ’ as a child who ‘is either (a) a member of an Indian tribe or
(b) is eligible for membership in an Indian tribe and is the biological child of a member
of an Indian tribe.’ (25 U.S.C. § 1903(4).) The juvenile court and the social services
department have an affirmative and continuing duty, beginning at initial contact, to
inquire whether a child who is subject to the proceedings is, or may be, an Indian child.
(Cal. Rules of Court, rule 5.481(a); § 224.2, subd. (a).)” (In re G.A. (2022) 81
Cal.App.5th 355, 360, review granted Oct. 12, 2022, S276056 (G.A.).)
       “ ‘[S]ection 224.2 creates three distinct duties regarding [the] ICWA in
dependency proceedings. First, from the Agency’s initial contact with a minor and his
[or her] family, the statute imposes a duty of inquiry to ask all involved persons whether
the child may be an Indian child. (§ 224.2, subds. (a), (b).) Second, if that initial inquiry

                                              10
creates a “reason to believe” the child is an Indian child, then the Agency “shall make
further inquiry regarding the possible Indian status of the child, and shall make that
inquiry as soon as practicable.” (Id., subd. (e), italics added.) Third, if that further
inquiry results in a reason to know the child is an Indian child, then the formal notice
requirements of section 224.3 apply. (See § 224.2, subd. (c) [court is obligated to inquire
at the first appearance whether anyone “knows or has reason to know that the child is an
Indian child”]; id., subd. (d) [defining circumstances that establish a “reason to know” a
child is an Indian child]; § 224.3 [ICWA notice is required if there is a “reason to know”
a child is an Indian child as defined under § 224.2, subd. (d)].)’ (In re D.S. (2020) 46
Cal.App.5th 1041, 1052.)” (G.A., supra, 81 Cal.App.5th at p. 361, rev.gr.)
       “[C]laims of inadequate inquiry into a child’s Native American ancestry [are
reviewed] for substantial evidence.” (G.A., supra, 81 Cal.App.5th at p. 361, rev.gr.)
“We must uphold the [juvenile] court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all conflicts in favor of
affirmance. [Citation.]” (In re A.M. (2020) 47 Cal.App.5th 303, 314.)
       In this case, both in writing and during the detention hearing, the parents each
denied any Native American ancestry. Additionally, the record contains an ICWA
Addendum Report dated April 7, 2017, from mother and father’s prior case with the
minor’s sibling, indicating both mother and father were found not to have Indian heritage,
following notice and inquiry to appropriate tribes and the Bureau of Indian Affairs. This
information was attached to the jurisdiction report in the case at hand. Thus, the Agency
had no evidence whatsoever of a tribal link. Assuming without deciding that the Agency
had a duty to interview extended family under the circumstances presented here, a parent
claiming the ICWA deficiencies following termination of parental rights must show
prejudice from the Agency’s failure to conduct such interviews. (See G.A., supra,
81 Cal.App.5th at p. 364, rev.gr.; In re Dezi C. (2022) 79 Cal.App.5th 769, 781-782,
review granted Sept. 21, 2022, S275578; In re Darian R. (2022) 75 Cal.App.5th 502,

                                              11
509-510.) Here, as in G.A., “[m]other cites to no evidence to support her claim that the
juvenile court and the Agency had reason to believe an Indian child is involved such that
further inquiry was required, and even on appeal does not proffer any such reason to
believe the minor has such heritage. (In re A.C. (2021) 65 Cal.App.5th 1060, 1069
[parent asserting failure to inquire must make an offer of proof or affirmatively claim
Indian heritage on appeal].) ‘The burden on an appealing parent to make an affirmative
representation of Indian heritage is de minimis. In the absence of such a representation,
there can be no prejudice and no miscarriage of justice requiring reversal.’ (In re
Rebecca R. [(2006)] 143 Cal.App.4th [1426,] 1431.)” (G.A., at p. 364.)
       Neither parent claimed Indian ancestry in this case, and there was no evidence of
Indian ancestry following a more extensive inquiry in the minor’s sibling’s case. We
therefore conclude there is no showing of prejudice from the Agency’s failure to
interview extended family members in this case, and any error was therefore harmless.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.


                                                        KRAUSE                , J.


We concur:



      HULL                  , Acting P. J.




      DUARTE                , J.




                                             12